Ardell Nelson, Jr.                                  From the 47th District Court
 Appellant                                           Of Potter County
v. No. 07-06-00100-CV                               May 25, 2006
Joe Nunn, et al                                     Opinion by Justice Campbell
 Appellee

                                     JUDGMENT

       Pursuant to the opinion of the Court, it is ordered, adjudged and decreed that this

appeal be dismissed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo